Citation Nr: 1208896	
Decision Date: 03/08/12    Archive Date: 03/19/12

DOCKET NO.  09-13 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for chronic left kidney stones.

2.  Entitlement to service connection for chronic right kidney stones.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel



INTRODUCTION

The appellant had active service from April 1997 to November 2004.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 


FINDINGS OF FACT

1.  The competent medical evidence reflects that the appellant had a left kidney stone and renal colic within one year of separation from active service and that he had a left kidney stone during the period on appeal.

2.  There has been no demonstration by competent medical, or competent and credible lay, evidence of record that the appellant had a chronic right kidney stone disability during the period on appeal.   


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for chronic left kidney stones are met.  38 U.S.C.A. §§ 1110, 1155, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 4.115(b) (2011).

2.  A chronic right kidney stone disability was not incurred in, or aggravated by, active service, and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 1154, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the appellant's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act (VCAA)

As to the claim of entitlement to service connection for chronic left kidney stones, that claim has been granted, as discussed below.  As such, the Board finds that any defect related to VA's duties to notify and assist under the VCAA on that claim is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011); Mlechick v. Mansfield, 503 F.3d 1340 (2007).

VA has met all statutory and regulatory notice and duty to assist provisions as to the appellant's claim for entitlement to service connection for chronic right kidney stones.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

Duty to Notify

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011).  The United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Court observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C. § 5103(a).  Compliance with the first Quartuccio element requires notice of these five elements.  See id.  

Prior to initial adjudication of the appellant's claim, a letter dated in October 2007 fully satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187; Dingess/Hartman, 19 Vet. App. at 490.  


Duty to Assist

The Board concludes VA's duty to assist has been satisfied.  The appellant's service treatment records and VA medical records are in the file.  Private medical records identified by the appellant have been obtained, to the extent possible.  The appellant has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

The appellant's private treatment records do not reflect that the appellant had right kidney stones during the period on appeal.  A November 2009 private CT scan of the abdomen and pelvis indicated there were two tiny stones in the lower pole of the left kidney, but the report does not indicate that the appellant had stones in his right kidney.  As the November 2009 private CT scan was conducted during the period on appeal and focused on the affected area, the Board finds that the preponderance of the medical evidence is against a current diagnosis of a right kidney stone disability.  The appellant's VA treatment records also do not indicate that the appellant had right kidney stones during the period on appeal.  Thus, as there is no evidence of a current disability, an examination is not required.  See McLendon, 20 Vet. App. 81.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

II.  Legal Criteria

Service connection is warranted if it is shown that a Veteran has a disability resulting from an injury incurred or a disease contracted in active service or for aggravation of a pre-existing injury or disease in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in- service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Certain chronic diseases, including calculi of the kidney, bladder, or gallbladder, may be presumed to have been incurred during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

Under 38 C.F.R. § 4.115, Diagnostic Code 7508, kidney stones (nephrolithiasis) are  rated as hydronephrosis, except for recurrent stone formation requiring one or more of the following: 1) diet therapy; 2) drug therapy; 3) invasive or non-invasive procedures more than two times/year; which would warrant a 30 percent rating.  Under Diagnostic Code 7509, a 10 percent rating is warranted for hydronephrosis involving only an occasional attack of colic, not infected and not requiring catheter drainage.  


III.  Analysis

Left Kidney Stone

The appellant's service treatment records do not indicate that the appellant had any complaints of or treatment for kidney stones in service.  A February 1997 entrance examination does not reflect that the appellant had any complaints or problems relating to the kidneys.  The appellant's genitourinary system was noted as normal.  In a February 1997 report of medical history, the appellant denied having had a kidney stone or blood in urine.  An August 2002 examination report does not reflect that the appellant had any complaints relating to his kidneys.  The appellant's genitourinary system was noted as normal.  In an August 2002 report of medical history, the appellant indicated that he did not have a history of a kidney stone or blood in urine.  A July 2004 separation examination report does not reflect that the appellant had any complaints relating to the kidneys.  In a July 2004 report of medical history, the appellant indicated that he did not have a history of a kidney stone or blood in urine.  

A November 2005 private treatment record indicates that the appellant was treated for complaints of right flank pain.  The clinical impression was ureterolithiasis/renal colic.  A November 2005 report from N.K., M.D., indicates that a CT scan of the abdomen and pelvis indicated that there was a 3-4 mm non-obstructing calculus in the lower pole of the left kidney.  There was no evidence of hydronephrosis or stones involving the right kidney.  Dr. N.K. also indicated that there was a 1 mm tiny calcific density which may represent a calculus which was not causing any obstruction.  Dr. N.K. noted that there was a calcific density in the pelvis region of the right ureterovesical junction which possibly represented a tiny stone that had actually passed into the bladder.  The appellant's November 2005 discharge instructions reflect that the appellant was treated in the emergency department for kidney stones.  The November 2005 private treatment records were dated within one year of the appellant's discharge from service in November 2004.  

A May 2007 private radiology report reflects that the appellant had a 0.43 cm partially-obstructing stone in the distal left ureter near the ureterovesical junction.  No definite stones were noted in the kidneys otherwise.  Another May 2007 private treatment record reflects that the assessment was ureteral stone.  The appellant had a left ureteroscopy in May 2007 to remove the stone.  

A November 2009 private treatment record reflects that a CT scan showed that the appellant had two tiny stones in the lower pole of the left kidney, non-obstructing.  Another November 2009 private treatment record indicates that the appellant presented with back flank pain.  M.B., M.D., opined that it was felt that the most likely explanation was a stone passage as he had a history of stones and a medullary sponge kidney.  Thus, the evidence indicates that the appellant had left kidney stones during the period on appeal.  

In his August 2007 claim, the appellant reported that his current urologist indicated that the appellant's kidney stones were a chronic condition which he would be dealing with for the rest of his life, and likely occurred years before actual symptoms presented.  

The November 2005 private treatment records reflect that the appellant had an obstructing calculus in the lower pole of the left kidney within one year of separation service.  The November 2005 private treatment records also indicate that the clinical impression was ureterolithiasis/renal colic.  Thus, the evidence reflects that the appellant had a left kidney stone within one year of discharge from service, and that he experienced renal colic.  As noted above, a 10 percent rating is warranted for kidney stones involving only an occasional attack of colic, not infected and not requiring catheter drainage.  The November 2009 CT scan showed that the appellant had left kidney stones during the period on appeal.  As the appellant had a left kidney stone and an episode of renal colic within one year of separation from service, and construing the evidence in favor of the appellant, the Board finds that service connection is warranted for left kidney stones.


Right Kidney Stones

To prevail on the issue of service connection, there must be medical evidence of a current disability.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997) (a "current disability" means a disability shown by competent medical evidence to exist at the time of the award of service connection).  In this case, other than the appellant's assertions, the record contains no evidence of a diagnosis of a chronic right kidney stone disability, at any time during the appeal period.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that a current disability exists if the diagnosed disability is present at the time the claim is filed or during the pendency of the claim).  Although a report of a November 2005 CT scan included an impression of a 1-2 mm calcific density in the region of the right ureterovesical junction, it was clinically opined as possibly in the bladder.  Without a current showing of a right kidney stone disability, service connection is not warranted.

As noted above, the appellant also had CT scans of his abdomen and pelvis in May 2007 and November 2009.  The May 2007 private radiology report reflected that no definite stones were noted in the kidneys other than a partially-obstructing stone in the distal left ureter.  A November 2009 private radiology report indicated that there was mild right hydronephrosis, but no obstructing urinary tract calculus.  Another November 2009 CT scan showed the appellant had two stones in the left kidney, but did not note any stones in the right kidney.  

The appellant has asserted that he has a chronic right kidney stone disability, which first occurred within one year of his discharge from service.  The appellant's statements may be competent to support a claim for service connection where the events or the presence of disability, or symptoms of a disability are subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  However, a chronic right kidney stone disability, a disorder typically confirmed through a CT scan, is not the type of disorder which is susceptible to a lay diagnosis.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Thus, the Board finds that the appellant's contention that he has chronic right kidney stones is less probative than the private treatment records and VA treatment records, including radiology reports, indicating that he did not have a right kidney stone during the period on appeal.

As discussed above, the November 2005 radiology report indicated that there was a calcific density in the right uterovesical junction which possibly represented a tiny stone that had passed into the bladder.  However, the appellant did not have a right kidney stone at the time of the CT scan.  Additionally, the November 2005 radiology report pre-dates the period on appeal.  The appellant filed his claim for entitlement to service connection for kidney stones in August 2007.  To prevail on the issue of service connection, there must be medical evidence of a current disability at some time during the appeal period.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Such has not been shown here.

Thus, the Board finds that the preponderance of the evidence is against a finding that the appellant has chronic right kidney stones that are related to service.  Accordingly, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to service connection for chronic left kidney stones is granted.

Entitlement to service connection for chronic right kidney stones is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


